                                Case 1:19-cv-02160-ELH Document 1-1 Filed 07/23/19 Page 1 of 2
                                                         Exhibit A to the Complaint
Location: Walkersville, MD                                                                             IP Address: 73.201.39.188
Total Works Infringed: 29                                                                              ISP: Comcast Cable
 Work         Hash                                         UTC              Site          Published        Registered       Registration
 1            42FB29936F0773461AB894640E5895EE9B843742     04/06/2019       Tushy         07/30/2018       09/01/2018       PA0002119590
                                                           03:07:58
 2            07A71D8AB8A0645049C16B98A28538E06A009D7B     09/22/2018       Vixen         09/21/2018       11/01/2018       PA0002143417
                                                           02:30:28
 3            07D621EEA74765FC0981567F5C7C895B053E76C3     12/31/2017       Vixen         06/03/2017       07/07/2017       PA0002070834
                                                           03:59:24
 4            17C2B0609BE9B92AE0D1C44F1D6212EA6D1BB636     12/31/2017       Vixen         08/12/2017       08/17/2017       PA0002048373
                                                           03:45:00
 5            1AAD40B9C28B70D2156BCD7912A2F284C11F634D     08/18/2017       Vixen         08/17/2017       10/10/2017       PA0002086150
                                                           13:18:55
 6            21D171DF7EFFBC46E8986EE3848E3B5A4E4C26AB     08/25/2018       Tushy         08/14/2018       09/01/2018       PA0002119587
                                                           04:15:19
 7            2792CFE99C40641407BFC00440005D0FBAC48D6F     01/19/2019       Tushy         07/25/2018       09/05/2018       PA0002134601
                                                           04:24:34
 8            2F37046EC89B3AD7ED74C2940723618BFD1A4721     10/06/2017       Tushy         08/14/2017       08/17/2017       PA0002048391
                                                           02:03:57
 9            2F83CE09B1F20BE375C20F1028CD3FBEF3813FDE     03/09/2019       Vixen         02/18/2019       03/11/2019       PA0002158598
                                                           03:13:18
 10           31577E16E1B68BF13F30BE538E1BAF66E224726A     08/04/2017       Tushy         07/30/2017       08/11/2017       PA0002075051
                                                           02:21:12
 11           3899DF23466A4A4C58CA53479AE6CF8DD8BEF4C2     12/28/2017       Tushy         12/27/2017       01/23/2018       PA0002101754
                                                           04:23:00
 12           3F270D99BA6AD25ECA5DA3F1A19E9EE0BD1A3B75     02/16/2019       Vixen         02/13/2019       03/11/2019       PA0002158413
                                                           02:11:17
 13           3FF22A421980221B4715D8B9CAB464DBAEA46212     04/06/2019       Tushy         04/01/2019       05/11/2019       PA0002173888
                                                           00:32:50
 14           464AB452DA8258FA23BA74830F0D57EE7CA518C5     03/02/2019       Tushy         08/24/2017       09/15/2017       PA0002052837
                                                           03:02:12
 15           498C38E65A191A26E153A7D80BCFBCA20069BDFD     01/19/2019       Blacked Raw   01/17/2019       02/22/2019       PA0002155141
                                                           04:22:17
 16           4FF62836FC3C509617EE5DE7658EAABE045C0BA1     10/13/2017       Tushy         09/13/2017       10/10/2017       PA0002086153
                                                           02:00:26
 17           60FEB3E4F343965C4C847A6F071D77F52C61BB52     04/06/2019       Tushy         09/23/2018       11/01/2018       PA0002143415
                                                           03:07:23
                         Case 1:19-cv-02160-ELH Document 1-1 Filed 07/23/19 Page 2 of 2
Work   Hash                                       UTC          Site     Published    Registered   Registration
18     64683F0353A903719B39E742A35B975B17849BF7   07/29/2017   Vixen    07/28/2017   08/10/2017   PA0002046871
                                                  01:11:01
19     774A2CED1D4C60BC032A3D8767D4CB89D2EE3DB4   07/29/2017   Tushy    07/20/2017   08/11/2017   PA0002046869
                                                  01:10:45
20     9D5513F0563852D9FB73EDC7D6318A6BB04334D9   09/22/2017   Tushy    09/18/2017   10/09/2017   PA0002086139
                                                  02:01:03
21     A342244F2E0287F7EB6E897441849848F8A7D7A5   08/18/2017   Vixen    06/18/2017   07/07/2017   PA0002070833
                                                  13:29:01
22     A6BF38B8CCADD3D831C561A01488AE68E0D9D334   11/10/2018   Tushy    11/07/2018   11/25/2018   PA0002136607
                                                  03:37:44
23     B219D12248F1CA666493E6415186170418E22D01   12/08/2017   Vixen    12/05/2017   01/04/2018   PA0002097413
                                                  04:44:07
24     B4CA9DE725804650188413CE5326FF8FD94AE9ED   09/30/2018   Tushy    09/28/2018   10/16/2018   PA0002127781
                                                  02:47:25
25     CCE9FA128205198C6A014556AFF4DC9D7866B695   04/20/2018   Tushy    04/16/2018   06/18/2018   PA0002126681
                                                  02:17:25
26     CFEBC9AE50CD5776401B39FF5FF280EB18AED998   05/18/2018   Vixen    05/14/2018   06/19/2018   PA0002126499
                                                  02:36:41
27     D870E9A9EFB570C5601C29A4E0E1167ED5E3ABA4   05/28/2018   Tushy    05/26/2018   07/14/2018   PA0002128078
                                                  02:09:14
28     F9007BDB1432744206E0B50B8EDB45D91F06EA40   08/04/2017   Vixen    08/02/2017   08/17/2017   PA0002077667
                                                  02:29:09
29     FCF2223C2AFD2901C1AC8C9EA95467B555E65E1E   01/19/2019   Vixen    01/14/2019   02/02/2019   PA0002155387
                                                  04:18:19
